Case 4:18-cv-00214-RLY-DML Document 1 Filed 11/20/18 Page 1 of 8 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )      Cause No. 4:18-cv-214
                                                      )
$80,250.00 UNITED STATES CURRENCY,                    )
                                                      )
                       Defendant.                     )

                          COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Eric P. Babbs, Special Assistant United States Attorney, alleges

as follows:

                                    NATURE OF THE ACTION

       1.      This is a civil action seeking forfeiture of certain property pursuant to 21 U.S.C.

§ 881(a)(6) because the defendant property constitutes proceeds of, or is property used to

facilitate, a violation of the Controlled Substances Act.

                          PARTIES, JURISDICTION, AND VENUE

       2.      The defendant property is Eighty Thousand Two Hundred Fifty Dollars and No

Cents (“$80,250.00”) in United States Currency (“the Defendant Currency”) seized on February

27, 2018 in Sellersburg, Indiana. The Defendant Currency is in the custody of the United States

Department of Homeland Security, Customs and Border Protection (“DHS-CBP”), and has been

assigned Asset Identification Number 18-CBP-000322.

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 (district

courts have original jurisdiction of all civil actions commenced by the United States) and § 1355
Case 4:18-cv-00214-RLY-DML Document 1 Filed 11/20/18 Page 2 of 8 PageID #: 2



(district courts have original jurisdiction of any action for forfeiture).

        4.      This Court has in rem jurisdiction over the defendant property pursuant to

28 U.S.C. § 1355(b) (forfeiture action can be brought in a district in which any of the acts giving

rise to the forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in

the government’s possession).

        5.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b) in that the forfeiture accrued in the Southern District of Indiana.

                                               FACTS

        6.      On February 27, 2018, an Indiana State Police (“ISP”) trooper stopped a tractor

trailer truck on southbound Interstate 65, near Mile Marker 7, because the truck was traveling in

a restricted traffic lane.

        7.      The tractor had Texas license plate R32 1282. The ISP trooper approached the

truck and identified the driver, Erik Sanchez, and his front-seat passenger, Marisol Lucio Garcia.

Sanchez did not have a passenger authorization letter, which commercial truck drivers are

required to carry when transporting one or more passengers. See 49 C.F.R. § 392.60.

        8.      Commercial truck drivers are also required to maintain a travel log. See 49

U.S.C. § 31137. When the ISP trooper asked Sanchez for his electronic log information,

Sanchez responded that his electronic logging device had malfunctioned so he had switched to a

paper log. Sanchez, however, admitted that his paper log was not current. According to the

incomplete entries on the paper log, Sanchez had stopped in Indianapolis, Indiana and was

headed to McAllen, Texas.




                                                   2
Case 4:18-cv-00214-RLY-DML Document 1 Filed 11/20/18 Page 3 of 8 PageID #: 3



       9.      Sanchez gave consent for ISP to search the truck. The ISP trooper requested that

a canine handler respond to the location. A certified drug detection canine walked along the

perimeter of the tractor trailer and gave a positive alert for the odor of controlled substances.

       10.     Photographs of the trailer’s interior showed that less than a quarter of the trailer

was filled. The trailer was transporting ten skids of merchandise, which in the troopers’

experience was an unusually small load for a cross-country trip.

       11.     Sanchez informed the ISP canine handler that Sanchez was in possession of a

handgun stored in his jacket inside the cab. Sanchez did not have a permit to carry the handgun,

but maintained that “Texas is an open-carry state” and that he was carrying the handgun for

personal protection.

       12.     After further inspection, ISP troopers found three suitcases inside the cab. A

black and red suitcase, with blue lining, contained several large bundles of rubber-banded United

States Currency.




                                                  3
Case 4:18-cv-00214-RLY-DML Document 1 Filed 11/20/18 Page 4 of 8 PageID #: 4




       13.     A third individual, Jose Manuel Garcia (“Garcia”), had not announced his

presence and was found in the cab’s sleeper compartment. An ISP trooper questioned all three

occupants after advising them of their Miranda rights. During the on-scene questioning, Garcia

claimed ownership of the black and red suitcase containing the currency. Inside the cab, troopers

had found a receipt for Garcia from a marijuana dispensary in Las Vegas, Nevada.

       14.     The three occupants were transported to the ISP post in Sellersburg, Indiana to be

interviewed. Investigative assistance was requested from the United States Department of

Homeland Security, Homeland Security Investigations (“DHS-HSI”), and a DHS-HSI Special

Agent participated in interviewing the three occupants.




                                                4
Case 4:18-cv-00214-RLY-DML Document 1 Filed 11/20/18 Page 5 of 8 PageID #: 5



       15.     When asked about the origins of the currency found in the suitcase, Garcia

provided improbable and shifting answers. Initially, Garcia stated that he obtained the currency

from the sale of several automobiles at the Manheim Auction in Indianapolis. Garcia did not

have any records or receipts of the alleged auto sales. Garcia also acknowledged that he did not

have an auto dealer’s license. ISP troopers learned that only licensed auto dealers are eligible to

participate in the Manheim Auction. Later, Garcia stated that he acquired the currency from

working at an oil rig. In their respective interviews, Garcia and Sanchez stated that Sanchez did

not know of the currency contained in Garcia’s suitcase.

       16.     Inside the luggage recovered from the cab, an ISP trooper found airline ticket

receipts for Garcia, showing that he flew from Harlingen, Texas, through Houston, to

Indianapolis several days prior. Harlingen is located in the southernmost part of Texas, near the

United States-Mexico border.

       17.     According to the interviews of Garcia and Sanchez, Sanchez had picked up

Garcia at a truck stop in Indianapolis and was giving Garcia a ride to McAllen, Texas. McAllen

is located in the southernmost part of Texas, near the United States-Mexico border, and is a

known source city for controlled substances.

       18.      The black and red suitcase was transported to the ISP post for further inspection.

There, the certified drug detection canine alerted to the odor of controlled substances on the

suitcase. The currency from the suitcase consisted of six bundles with $20 bills only, one bundle

with $50 bills, and one with $100 bills, for a total of $80,250.00. The ISP troopers detected an

odor of marijuana emanating from some of the bundles of currency.

       19.     ISP seized the currency believing there to be probable cause that it was money

furnished or intended to be furnished in exchange for controlled substances. The State of



                                                 5
Case 4:18-cv-00214-RLY-DML Document 1 Filed 11/20/18 Page 6 of 8 PageID #: 6



Indiana, by the Clark County Prosecutor’s Office, sought a turnover order pursuant to Indiana

Code Section 35-33-5-5(j). On May 25, 2018, after a hearing, a Clark County Circuit Court

Judge ordered the $80,250.00 transferred to the United States.

       20.     DHS-CBP took custody of the Defendant Currency. The matter was forwarded to

the United States Attorney’s Office for judicial forfeiture.

                                    PERTINENT STATUTES

       21.     Under 21 U.S.C. § 841(a)(1)-(2), it is unlawful for any person to manufacture,

distribute, or dispense – or possess with intent to manufacture, distribute, or dispense – a

controlled substance.

       22.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, and all proceeds traceable to such an

exchange, and all moneys used or intended to be used to facilitate any violation of the Controlled

Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States and no property right shall exist in them.

       23.     The United States, to meet its burden under 21 U.S.C. § 881(a)(6), does not need

to identify a specific drug transaction, but need only show a connection to some unlawful drug

transaction. United States v. Funds in the Amount of $100,120, 901 F.3d 758, 768 (7th Cir.

2018). The Seventh Circuit has held that a trained drug detection canine’s positive alert is

probative evidence that currency was recently in contact with controlled substances. United

States v. Funds in the Amount of $30,670, 403 F.3d 448, 461 (7th Cir. 2005) (“An alert to

currency in most circumstances would indicate that the currency is not innocently tainted, but

instead tainted through contact or close proximity to illegal narcotics.”).




                                                    6
Case 4:18-cv-00214-RLY-DML Document 1 Filed 11/20/18 Page 7 of 8 PageID #: 7



                                      CLAIM FOR RELIEF

       24.     Based on the facts alleged above, the Defendant Currency constitutes “moneys ...

furnished or intended to be furnished by any person in exchange for a controlled substance,”

and/or “proceeds traceable to such an exchange,” and/or “moneys . . . used or intended to be used

to facilitate any violation of [the Controlled Substances Act, 21 U.S.C. §801 et seq.],” and is

therefore subject to forfeiture to the United States of America pursuant to Title 21, United States

Code, Section 881(a)(6).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for the

arrest of the defendant property pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the defendant property forfeited to the United States for disposition according

to law; and that the United States be granted all other just and proper relief.

                                                              Respectfully submitted,

                                                              JOSH J. MINKLER
                                                              United States Attorney

                                                       By:    s/Eric P. Babbs
                                                              Eric P. Babbs
                                                              Special Assistant United States Attorney
                                                              Office of the United States Attorney
                                                              10 W. Market St., Suite 2100
                                                              Indianapolis, Indiana 46204-3048
                                                              Telephone: (317) 226-6333
                                                              Fax: (317) 226-5027




                                                  7
Case 4:18-cv-00214-RLY-DML Document 1 Filed 11/20/18 Page 8 of 8 PageID #: 8




                                     8
                 Case 4:18-cv-00214-RLY-DML Document 1-1 Filed 11/20/18 Page 1 of 2 PageID #: 9
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $80,250.00 UNITED STATES CURRENCY


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Clark
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Eric P. Babbs, SAUSA
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of funds that constitute proceeds of or property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/20/2018                                                              s/ Eric P. Babbs
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 4:18-cv-00214-RLY-DML Document 1-1 Filed 11/20/18 Page 2 of 2 PageID #: 10
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 4:18-cv-00214-RLY-DML Document 1-2 Filed 11/20/18 Page 1 of 2 PageID #: 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                        Plaintiff,                     )
                                                       )
                v.                                     )      Cause No. 4:18-cv-214
                                                       )
 $80,250.00 UNITED STATES CURRENCY,                    )
                                                       )
                        Defendant.                     )

                          WARRANT FOR ARREST OF PROPERTY

 TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

        WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 7th day

 of October, 2018, by Josh J. Minkler, United States Attorney for the Southern District of

 Indiana, against Eighty Thousand Two Hundred Fifty Dollars and No Cents in United States

 Currency (“$80,250.00”), defendant herein, for reasons and causes set forth in the Complaint;

        YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

 currency into the possession of the United States of America, to be detained in the possession of

 the United States or its designee until further order of this Court, and you will make return

 thereon not later than ten (10) days after execution of process.

 Dated: _____________

                                                              _______________________
                                                              Laura A. Briggs, Clerk
                                                              United States District Court
                                                              Southern District of Indiana
Case 4:18-cv-00214-RLY-DML Document 1-2 Filed 11/20/18 Page 2 of 2 PageID #: 12



              Arrest Warrant to be issued by the Clerk pursuant to
                 Rule G(3)(b)(i) of the Supplemental Rules for
           Admiralty or Maritime Claims and Asset Forfeiture Actions,
                  for property in custody of the United States.




                                       2
